Case 17-12870 Doc 105-2 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 2 Page 1 of 1




                           UNiTED STATES BANKRUPTCY COURT
                            EASTERN DISTRJCT Of LOUISIANA
   ORDER
   BROWN, J.
   OCTOBER 23, 2015

   INRE
                                                                            BANKRUPTCY NO.
   EAGLE, INC.                                                              15-12437
                                                                            SECTION “B”
   DEBTOR(S)                                                                CHAPTER 11


                  This matter came before the Court on October 23, 2015 as a hearing on the

   Motion for Order Extending or Applying the Automatic Stay to Certain Settling Insurers filed

   by the Debtor (“motion”) (P.39) and the objections filed by Roussel & Clement (P.54) and

   Pacific Employers Insurance Company (P-56).

                  Appearances were noted on the record

                  Considering the arguments of counsel,

                 IT IS ORDERED that the motion is DENIED.

                 IT IS FURTHER ORDERED that counsel shall serve this order on the

   required parties who will not receive notice through the ECF system pursuant to the FRBP

   and the LBRs and file a certificate of service to that effect within three (3) days.

                 New Orleans, Louisiana, October 27, 2015.




                                                       ()    JERRY A. BROWN
                                                             BANKRUPTCY JUDGE
